Exhibit 10.9

Exhibit H

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”), dated as of
[           ], 2006, is by and between Apolo Mecanica e Estruturas S.A., a
corporation (sociedade anônima/stock corporation), organized under the laws of
the Federative Republic of Brazil, with head offices in the city of Rio de
Janeiro, State of Rio de Janeiro, at Av. Chrisótomo Pimentel de Oliveira, No.
2651, Pavuna, CEP 21650-000, duly enrolled with the CNPJ under No.
33.017.088/0001-03, herein represented by its undersigned legal representatives,
duly authorized as they solely declare (the “Company”) and Lone Star Steel
Company, L.P., a Delaware limited partnership, herein represented by its
undersigned legal representatives, duly authorized as they solely declare
(“LSS”).

RECITALS

WHEREAS, the Company, Apolo Tubos e Equipamentos S.A., Lone Star Brazil Holdings
2 Ltda. (“LSB 2”), Lone Star Technologies, Inc., GPC Participacoes S.A., and
Cirrus Participacoes Ltda have entered into that certain Contribution Agreement,
dated as of [           ], 2006 (with all addenda thereto, the “Contribution
Agreement”), pursuant to which LSB 2 has agreed to contribute the LSB 2
Investment to the Company in exchange for 50% of the outstanding Common Shares
of the Company;

WHEREAS, the Company desires to obtain from LSS, on the terms and conditions set
forth herein, certain services in connection with its operation of the business
of the Company for the time periods set forth herein, and LSS is willing to
provide to the Company, on the terms and conditions set forth herein, such
services; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Contribution Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, LSS and the Company hereby agree as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.1             DEFINITIONS.  AS USED IN THIS AGREEMENT AND THE
SCHEDULES ATTACHED HERETO THE FOLLOWING TERMS WILL HAVE THE FOLLOWING MEANINGS,
APPLICABLE BOTH TO THE SINGULAR AND THE PLURAL FORMS OF THE TERMS DESCRIBED:

“Agreement” has the meaning ascribed thereto in the preamble hereto, as such
agreement may be amended and supplemented from time to time in accordance with
its terms.

“Company” has the meaning ascribed thereto in the preamble hereto (and any
reference to the “Company” in the Schedules attached hereto shall include any
subsidiaries of the Company).


--------------------------------------------------------------------------------




 

“Company Indemnified Person” has the meaning ascribed thereto in Section 3.2.

“Company Losses” has the meaning ascribed thereto in Section 3.2.

“Confidential Information” shall mean non-public information about the
disclosing party’s or any of its Affiliates’ businesses or activities that is
proprietary and confidential, which shall include, without limitation, all
business, financial, technical and other information of the disclosing party or
its Affiliates that is marked or designated “confidential” or “proprietary” or
that by its nature or the circumstances surrounding its disclosure should
reasonably be regarded as confidential or proprietary.  Confidential Information
includes not only written or other tangible information, but also information
transferred orally, visually, electronically or by any other means. 
Confidential Information shall not include information that (i) is in or enters
the public domain without breach of this Agreement, (ii) the receiving party
lawfully receives from a third party without restriction on disclosure and, to
the receiving party’s knowledge, without breach of a nondisclosure obligation,
or (iii) is independently developed by the receiving party.

“Contribution Agreement” has the meaning ascribed thereto in the recitals to
this Agreement.

“Dispute” has the meaning ascribed thereto in Section 5.7.

“Event of Force Majeure” has the meaning ascribed thereto in Section 2.5.

“ICC Rules” has the meaning ascribed thereto in Section 5.7.

“LSB 2” has the meaning ascribed thereto in the preamble hereto.

“LSS” has the meaning ascribed thereto in the preamble hereto.

“LSS Entities” means LSS and its subsidiaries and Affiliates providing Services
hereunder and “LSS Entity” shall mean any of the LSS Entities.

“LSS Indemnified Person” has the meaning ascribed thereto in Section 3.1.

“LSS Losses” has the meaning ascribed thereto in Section 3.1.

“Services” has the meaning ascribed thereto in Section 2.1.

“Term” has the meaning ascribed thereto in Section 4.1.

“Outsourced Service” has the meaning ascribed thereto in Section 2.3.

“Vendor Contract” has the meaning ascribed thereto in Section 3.1.

“Vendor Services” shall mean any Services that are third party,
vendor/out-sourced services.

2


--------------------------------------------------------------------------------




 


SECTION 1.2             INTERNAL REFERENCES.  REFERENCES TO ARTICLES, SECTIONS
AND PARAGRAPHS SHALL REFER TO THE CORRESPONDING ARTICLES, SECTIONS AND
PARAGRAPHS IN THIS AGREEMENT AND REFERENCES TO THE PARTIES SHALL MEAN THE
PARTIES TO THIS AGREEMENT.


ARTICLE II.
PURCHASE AND SALE OF SERVICES


SECTION 2.1             PROVISION OF SERVICES.


(A)           ON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT AND
IN CONSIDERATION OF THE LSB 2 INVESTMENT AND THE COMPANY’S ENTERING INTO OF THE
CONTRIBUTION AGREEMENT, LSS AGREES TO PROVIDE OR CAUSE TO BE PROVIDED TO THE
COMPANY AND ITS SUBSIDIARIES, DURING THE TERM OF THIS AGREEMENT, THE SERVICES
DESCRIBED IN SCHEDULE I IN A COMMERCIALLY REASONABLE MANNER AND LEVEL OF SERVICE
AND, WHERE APPLICABLE, IN A MANNER AND RELATIVE LEVEL OF SERVICE CONSISTENT IN
ALL MATERIAL RESPECTS WITH THAT PROVIDED BY LSS OR ITS SUBSIDIARIES TO THE
FACILITY AND THE COMPANY PRIOR TO THE DATE OF THIS AGREEMENT (THE “SERVICES”). 
NO OTHER CONSIDERATION WILL BE DUE TO LSS OTHER THAN THE CONSIDERATION SET FORTH
HEREINABOVE.


(B)           AT ITS OPTION, LSS MAY CAUSE ANY SERVICE IT IS REQUIRED TO PROVIDE
HEREUNDER TO BE PROVIDED BY ANY OTHER LSS ENTITY.


SECTION 2.2             ADDITIONAL SERVICES.  IN ADDITION TO THE SERVICES TO BE
PROVIDED BY LSS PURSUANT TO SECTION 2.1, IF REQUESTED BY THE COMPANY, AND TO THE
EXTENT THAT LSS AND THE COMPANY MUTUALLY AGREE IN WRITING, LSS SHALL PROVIDE
ADDITIONAL SERVICES TO THE COMPANY.  THE SCOPE AND TERM OF ANY SUCH SERVICES AND
THE OTHER TERMS AND CONDITIONS APPLICABLE TO SUCH SERVICES, SHALL BE AS MUTUALLY
AGREED BY LSS AND THE COMPANY.  NOTHING HEREIN SHALL CREATE ANY OBLIGATION ON
THE PART OF LSS TO PROVIDE ANY ADDITIONAL SERVICES.


SECTION 2.3             SERVICES PERFORMED BY THIRD PARTIES.  AT ITS OPTION, LSS
MAY CAUSE ANY SERVICE IT IS REQUIRED TO PROVIDE HEREUNDER TO BE PROVIDED BY ANY
THIRD PARTY THAT IS PROVIDING, OR MAY FROM TIME TO TIME PROVIDE, THE SAME OR
SIMILAR SERVICES FOR LSS (AN “OUTSOURCED SERVICE”).  LSS SHALL REMAIN
RESPONSIBLE, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, FOR THE PERFORMANCE
OF ANY SERVICE IT CAUSES TO BE PROVIDED PURSUANT TO THIS SECTION 2.3.


SECTION 2.4             VENDOR SERVICES.  LSS AND THE COMPANY SHALL COOPERATE
AND USE THEIR COMMERCIALLY REASONABLE EFFORTS TO SEEK THE CONTINUATION OF THE
PROVISION TO THE COMPANY AND ITS SUBSIDIARIES OF THE VENDOR SERVICES, INCLUDING,
BUT NOT LIMITED TO, USING COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL
NECESSARY CONSENTS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL LSS OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES (OTHER THAN THE COMPANY AND ITS SUBSIDIARIES) BE
OBLIGATED TO INCUR ANY COST OR EXPENSES, PAY ANY SUMS, WAIVE ANY RIGHT OR AGREE
NOT TO ENFORCE ANY OBLIGATION OWED TO IT IN ORDER TO CONTINUE SUCH VENDOR
SERVICES.  LSS SHALL PROMPTLY NOTIFY THE COMPANY IF ANY PERSON THAT PROVIDES A
VENDOR SERVICE NOTIFIES LSS THAT IT INTENDS TO TERMINATE OR OTHERWISE CEASE TO
PROVIDE VENDOR SERVICES TO, OR FOR THE BENEFIT OF, THE COMPANY OR LSS.  UNLESS
LSS HAS CONTRACTED WITH A THIRD PARTY FOR THE PROVISION OF VENDOR SERVICES TO
THE COMPANY AND/OR ITS SUBSIDIARIES FOLLOWING THE DATE OF THIS AGREEMENT,
NOTHING HEREIN SHALL PREVENT THE COMPANY OR ITS SUBSIDIARIES FROM INDEPENDENTLY
OBTAINING ANY SERVICES FROM THIRD

3


--------------------------------------------------------------------------------





 


PARTY VENDOR SERVICE PROVIDERS AND, SO LONG AS SUCH SERVICES ARE PAID FOR AND
ARRANGED INDEPENDENTLY BY THE COMPANY OR ITS SUBSIDIARIES, SUCH SERVICES WILL
NOT CONSTITUTE SERVICES HEREUNDER.


SECTION 2.5             FORCE MAJEURE.  THE LSS ENTITIES SHALL NOT BE REQUIRED
TO PROVIDE ANY SERVICE TO THE EXTENT THE PERFORMANCE OF SUCH SERVICE BECOMES
IMPRACTICABLE AS A RESULT OF A CAUSE OR CAUSES OUTSIDE THE REASONABLE CONTROL OF
THE LSS ENTITIES OR TO THE EXTENT THE PROVISION OF SUCH SERVICE WOULD REQUIRE
THE LSS ENTITIES TO VIOLATE ANY APPLICABLE LAW.  THE LSS ENTITIES SHALL HAVE NO
OBLIGATION TO PERFORM OR CAUSE THE SERVICES TO BE PERFORMED IF ITS FAILURE TO DO
SO IS CAUSED BY OR RESULTS FROM ANY ACT OF GOD, GOVERNMENTAL ACTION, NATURAL
DISASTER, STRIKE, FAILURE OF ESSENTIAL EQUIPMENT OR ANY OTHER CAUSE OR
CIRCUMSTANCE BEYOND THE CONTROL OF THE LSS ENTITIES OR, IF APPLICABLE,
THIRD-PARTY PROVIDERS OF SERVICES TO THE LSS ENTITIES, AND SUCH FAILURE TO
PERFORM CONTINUES FOR MORE THAN THREE (3) CONSECUTIVE DAYS (EACH, AN “EVENT OF
FORCE MAJEURE”).  LSS WILL NOTIFY THE COMPANY, PROMPTLY UPON BECOMING AWARE
THEREOF, OF ANY EVENT OF FORCE MAJEURE AFFECTING THE PROVISION OF SERVICES BY
THE LSS ENTITIES TO THE COMPANY.  LSS AGREES THAT FOLLOWING ANY EVENT OF FORCE
MAJEURE, LSS WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO RESTORE SUCH
SERVICES AS SOON AS REASONABLY PRACTICABLE.


ARTICLE III.
INDEMNIFICATION


SECTION 3.1             INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS EACH LSS ENTITY AND THEIR RESPECTIVE PARENT
ENTITIES, DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (EACH, AN “LSS INDEMNIFIED
PERSON”) FROM AND AGAINST ANY CLAIMS, DAMAGES, LOSSES, OBLIGATIONS, LIABILITIES,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES),
NET OF ANY INSURANCE COVERAGE RECEIVED BY SUCH LSS INDEMNIFIED PERSON
(COLLECTIVELY, “LSS LOSSES”), SUFFERED BY SUCH LSS INDEMNIFIED PERSON AND
ARISING OUT OF OR IN CONNECTION WITH (I) SERVICES RENDERED OR TO BE RENDERED BY
ANY LSS INDEMNIFIED PERSON PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY EXCEPT TO THE EXTENT THAT SUCH LSS LOSSES ARE THE RESULT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY EMPLOYEE, OFFICER OR DIRECTOR
OF ANY LSS ENTITY AND (II) ANY CONTRACT OR ARRANGEMENT ENTERED INTO OR CONTINUED
IN THE NAME OF THE COMPANY OR ITS SUBSIDIARIES FOR A VENDOR SERVICE (EACH, A
“VENDOR CONTRACT”) TO THE EXTENT SUCH VENDOR CONTRACT RELATES TO A VENDOR
SERVICE PROVIDED TO THE COMPANY OR ITS SUBSIDIARIES FOLLOWING THE DATE OF THIS
AGREEMENT (EXCEPT TO THE EXTENT SUCH LSS LOSSES ARE THE RESULT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY EMPLOYEE, OFFICER OR DIRECTOR OF ANY LSS
ENTITY IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER SECTION 2.4
OF THIS AGREEMENT).


SECTION 3.2             INDEMNIFICATION BY LSS.  LSS SHALL INDEMNIFY AND HOLD
HARMLESS THE COMPANY AND ITS RESPECTIVE SUBSIDIARIES, DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES (EACH, A “COMPANY INDEMNIFIED PERSON”) FROM AND AGAINST ANY
CLAIMS, DAMAGES, LOSSES, OBLIGATIONS, LIABILITIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), NET OF ANY
INSURANCE COVERAGE RECEIVED BY SUCH COMPANY INDEMNIFIED PERSON (COLLECTIVELY,
“COMPANY LOSSES”), SUFFERED BY SUCH COMPANY INDEMNIFIED PERSON AND ARISING OUT
OF OR IN CONNECTION WITH SERVICES RENDERED OR TO BE RENDERED BY ANY LSS ENTITY
PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT
THAT SUCH COMPANY LOSSES ARE THE RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY EMPLOYEE, OFFICER OR DIRECTOR OF ANY LSS ENTITY.

4


--------------------------------------------------------------------------------





 


ARTICLE IV.
TERM AND TERMINATION


SECTION 4.1             TERM.  EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE IV
OR AS OTHERWISE AGREED TO BY THE PARTIES IN WRITING, THIS AGREEMENT SHALL HAVE
AN INITIAL TERM OF SIX (6) MONTHS FROM THE DATE HEREOF (THE “TERM”), OR SUCH
SHORTER OR LONGER PERIOD AS MAY BE PROVIDED IN SCHEDULE I ATTACHED HERETO WITH
RESPECT TO PARTICULAR SERVICES DESCRIBED THEREIN.  THE COMPANY MAY EXTEND THE
TERM FOR UP TO TWO SUCCESSIVE THREE (3) MONTH PERIODS BY PROVIDING WRITTEN
NOTICE TO LSS THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE INITIAL SIX (6)
MONTH PERIOD OR THE FIRST THREE (3) MONTH EXTENSION OF THE TERM, AS APPLICABLE.


SECTION 4.2             TERMINATION.  NOTWITHSTANDING THE TERM OF THIS
AGREEMENT:


(A)           EXCEPT WHERE INDICATED TO THE CONTRARY IN SCHEDULE I, THE COMPANY
MAY AT ANY TIME TERMINATE ONE OR MORE OF THE SERVICES, IN WHOLE OR IN PART, UPON
GIVING AT LEAST 30 DAYS PRIOR WRITTEN NOTICE TO LSS; AND


(B)           LSS MAY TERMINATE THIS AGREEMENT WITH RESPECT TO ANY ONE OR MORE
OF THE SERVICES (X) BY WRITTEN NOTICE TO THE COMPANY IN THE EVENT THAT (I) THE
COMPANY SHALL HAVE FAILED TO PERFORM, IN ALL MATERIAL RESPECTS, ANY OF ITS
MATERIAL OBLIGATIONS UNDER THIS AGREEMENT RELATING TO SUCH SERVICE , (II) LSS
HAS NOTIFIED THE COMPANY IN WRITING OF SUCH FAILURE AND (III) SUCH FAILURE SHALL
HAVE CONTINUED FOR A PERIOD OF THIRTY (30) DAYS AFTER RECEIPT BY THE COMPANY OF
NOTICE OF SUCH FAILURE OR (Y) IN ACCORDANCE WITH SECTION 5.2.


SECTION 4.3             EFFECT OF TERMINATION.  OTHER THAN AS REQUIRED BY LAW,
UPON TERMINATION OF ANY SERVICE PURSUANT TO SECTION 4.2, LSS WILL HAVE NO
FURTHER OBLIGATION TO PROVIDE THE TERMINATED SERVICE (OR ANY SERVICE, IN THE
CASE OF TERMINATION OF THIS AGREEMENT); PROVIDED THAT NOTWITHSTANDING SUCH
TERMINATION, THE PROVISIONS OF ARTICLES III, IV AND V SHALL SURVIVE ANY SUCH
TERMINATION.


ARTICLE V.
MISCELLANEOUS


SECTION 5.1             NO AGENCY.  NOTHING IN THIS AGREEMENT SHALL CONSTITUTE
OR BE DEEMED TO CONSTITUTE A PARTNERSHIP OR JOINT VENTURE BETWEEN THE PARTIES
HERETO OR CONSTITUTE OR BE DEEMED TO CONSTITUTE ANY PARTY THE AGENT OR EMPLOYEE
OF THE OTHER PARTY FOR ANY PURPOSE WHATSOEVER AND NEITHER PARTY SHALL HAVE
AUTHORITY OR POWER TO BIND THE OTHER OR TO CONTRACT IN THE NAME OF, OR CREATE A
LIABILITY AGAINST, THE OTHER IN ANY WAY OR FOR ANY PURPOSE.


SECTION 5.2             COMPANY AS SOLE BENEFICIARY.  THE COMPANY ACKNOWLEDGES
THAT THE SERVICES SHALL BE PROVIDED ONLY WITH RESPECT TO THE OPERATION OF THE
COMPANY AND ITS SUBSIDIARIES AS CURRENTLY OPERATED OR AS MUTUALLY AGREED IN
WRITING BY THE PARTIES HERETO.  THE COMPANY SHALL NOT REQUEST PERFORMANCE OF ANY
SERVICE FOR THE BENEFIT OF ANY ENTITY OTHER THAN THE COMPANY AND ITS
SUBSIDIARIES.  THE COMPANY REPRESENTS AND AGREES THAT THE COMPANY WILL USE THE
SERVICES ONLY IN ACCORDANCE WITH APPLICABLE LAW.  LSS RESERVES THE RIGHT TO TAKE
ALL ACTIONS, INCLUDING TERMINATION OF ANY PARTICULAR SERVICE, THAT LSS
REASONABLY BELIEVES TO BE NECESSARY TO ENSURE COMPLIANCE WITH APPLICABLE LAW. 
LSS WILL NOTIFY THE COMPANY OF THE REASONS FOR ANY SUCH TERMINATION OF SERVICES.

5


--------------------------------------------------------------------------------





 


SECTION 5.3             CONFIDENTIALITY.

(a)           Nondisclosure.  Each of LSS and the Company agrees that (i) it
will not, and in the case of LSS, will cause each of the LSS Entities, not to,
disclose to any third party or use any Confidential Information disclosed
hereunder to such Person, except as expressly permitted in this Agreement or in
the exercise of its rights hereunder, and (ii) it will take reasonable measures
to maintain the confidentiality of all Confidential Information of any other
party in its or, in the case of LSS, the LSS Entities’ possession or control,
which will in no event be less than the measures it uses to maintain the
confidentiality of its own information of similar type and importance.

(b)           Permitted Disclosure.  Notwithstanding the foregoing, each of LSS
and the Company may disclose Confidential Information of any other party (i) to
the extent required by a court of competent jurisdiction or other Governmental
Body or otherwise as required by law, provided that such party has given such
other party prior notice of such requirement when legally permissible and to the
extent reasonably possible to permit such other party to take such legal action
to prevent the disclosure as it deems reasonable, appropriate or necessary, (ii)
to employees, agents and representatives of any provider of Outsourced Services
on a “need-to-know” basis under an obligation of confidentiality to the
disclosing party to the extent necessary to provide or access and use, as
applicable, the Services, or (iii) to its or any LSS Entity’s employees, agents,
representatives, legal counsel, auditors, accountants and advisors; provided,
however, that such persons shall be specifically informed of the confidential
character of such Confidential Information and that by receiving such
information they are agreeing to be bound by the terms of this Agreement
relating to the confidential treatment of such Confidential Information.

(c)           Ownership of Confidential Information.  All Confidential
Information disclosed hereunder shall be and shall remain the sole and exclusive
property of the disclosing party.


SECTION 5.4             ENTIRE AGREEMENT; CONFLICTS.  THIS AGREEMENT (INCLUDING
SCHEDULE I CONSTITUTING A PART OF THIS AGREEMENT) AND ANY OTHER WRITING SIGNED
BY THE PARTIES THAT SPECIFICALLY REFERENCES THIS AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS, BOTH WRITTEN
AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
AGREEMENT IS NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES
HERETO AND THE LSS INDEMNIFIED PERSONS AND THE COMPANY INDEMNIFIED PERSONS ANY
RIGHTS OR REMEDIES HEREUNDER.  IN THE EVENT ANY PROVISION CONTAINED IN THIS
AGREEMENT CONFLICTS WITH THE PROVISIONS OF THE CONTRIBUTION AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT RELATED THERETO, THE PROVISIONS OF THIS AGREEMENT
CONTROL.


SECTION 5.5             INFORMATION.  SUBJECT TO APPLICABLE LAW AND PRIVILEGES,
EACH PARTY HERETO COVENANTS AND AGREES TO PROVIDE THE OTHER PARTY WITH ALL
INFORMATION REGARDING ITSELF AND THE TRANSACTIONS UNDER THIS AGREEMENT THAT THE
OTHER PARTY REASONABLY BELIEVES IS REQUIRED TO COMPLY WITH ALL APPLICABLE LAW.

6


--------------------------------------------------------------------------------





 


SECTION 5.6             NOTICES.  ANY NOTICE OR OTHER COMMUNICATION PROVIDED FOR
IN THIS AGREEMENT SHALL BE IN WRITING IN THE PORTUGUESE AND ENGLISH LANGUAGES
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (A) DELIVERED PERSONALLY,
(B) SENT BY COMMERCIAL COURIER SERVICES OR OVERNIGHT MAIL OR DELIVERY OR (C)
SENT BY FACSIMILE WITH CONFIRMATION BY PERSONAL DELIVERY OR OVERNIGHT MAIL, AS
FOLLOWS:


(A)           IF TO THE COMPANY:

Apolo Mecânica e Estruturas S.A.

Av. Dr. Leo de Affonseca Neto, 750 Mondesire —

12600-970 – Lorena/SP

Telefax: (55 12) 3153-2290

with a copy to:

Lone Star Technologies, Inc.

15660 N. Dallas Pkwy., Suite 500

Dallas, TX 75248

United States of America

Telefax:  972-770-6474

Attn:  General Counsel

with a copy to:

Apolo Tubos e Equipamentos S.A.

Av. Chrisóstomo Pimentel de Oliveira, nº 2.651, Pavuna

CEP 21650-000 Rio de Janeiro, RJ

Brasil

Telefax:  21 – 3452 9139

with a copy to:

Luciano de Souza Leão Jr.

Bulhões Pedreira, Bulhões Carvalho, Piva, Rosman e Souza Leão Advogados

Rua da Assembléia 10, 38º andar

CEP 20011-901 Rio de Janeiro, RJ

Brasil

telefax: 21 – 2531 2665

7


--------------------------------------------------------------------------------




 


(B)           IF TO LSS:

Lone Star Steel Company, L.P.

15660 N. Dallas Pkwy., Suite 500

Dallas, TX 75248

United States of America

Telefax:  972-770-6474

Attn:  Steve Fowler

Attn:  General Counsel

with a copy to:

Mary R. Korby

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas  75201

Telefax:  214-746-7777

with a copy to:

Marcos Flesch

Souza, Cescon Avedissian, Barrieu e Flesch – Advogados

Rua Funchal, 263 11º andar

04551-060 São Paulo, SP

Telefax: (55 11) 3089 6565

or to such other person, address or telefax number as any party may specify by
notice in writing to the other.  All such notices, shall be deemed to have been
received (i) if by personal delivery on the day after such delivery, (ii)  if by
courier services or overnight mail or delivery, on the day delivered, and (iii)
if by facsimile, on the next day following the day on which such facsimile was
sent, provided that it is followed immediately by confirmation by personal
delivery or overnight mail that is received pursuant to subclause (i) or (ii),
provided that if the date of receipt is not a Business Day at the place of the
principal office of the party receiving the notice, or if the receipt is after
5:00 p.m. on a Business Day, the notice or other communication shall be deemed
given, received, and effective on the next Business Day at the place of the
principal office of the addressee.


SECTION 5.7             ARBITRATION.  THE PARTIES SHALL MAKE EVERY EFFORT TO
SETTLE AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OUT OF
OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT, THE PERFORMANCE OR
NON-PERFORMANCE OF THE OBLIGATIONS SET FORTH HEREIN (INCLUDING ANY QUESTIONS
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION) (A “DISPUTE”).  EXCEPT AS
PROVIDED IN THIS SECTION 5.7, DISPUTES OR CLAIMS, IF ANY, WHICH CANNOT BE
SETTLED AMICABLY BETWEEN THE PARTIES, WITHIN THIRTY (30) DAYS AFTER WRITTEN
NOTICE OF SUCH DISPUTE HAS BEEN GIVEN BY ONE PARTY TO THE OTHER PARTY, SHALL BE
REFERRED TO AND FINALLY RESOLVED BY ARBITRATION IN SAO PAULO, BRAZIL UNDER THE
RULES OF ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (THE “ICC RULES”)
FOR THE TIME BEING IN FORCE.  THE ICC RULES SHALL BE DEEMED TO BE INCORPORATED
BY

8


--------------------------------------------------------------------------------





 


REFERENCE INTO THIS SECTION 5.7.  EACH OF LSS AND THE COMPANY SHALL APPOINT ONE
(1) ARBITRATOR AND THE ARBITRATORS APPOINTED BY LSS AND THE COMPANY SHALL
APPOINT THE THIRD (3RD) ARBITRATOR.  THE COSTS OF THE ARBITRATION, INCLUDING
ADMINISTRATIVE AND ARBITRATOR’S FEES, SHALL BE SHARED EQUALLY BY THE PARTIES. 
EACH PARTY SHALL BEAR THE COSTS OF ITS OWN ATTORNEY’S FEES AND EXPERT WITNESS
FEES.  THE ARBITRATION PROCEEDINGS SHALL BE IN ENGLISH AND PORTUGUESE AND ALL
PLEADINGS AND WRITTEN EVIDENCE SHALL BE IN ENGLISH AND PORTUGUESE.  THE PARTIES
AGREE THAT THE ARBITRATION SHALL BE KEPT CONFIDENTIAL AND THAT THE EXISTENCE OF
THE PROCEEDING AND ANY ELEMENT OF IT (INCLUDING BUT NOT LIMITED TO ANY
PLEADINGS, BRIEFS OR OTHER DOCUMENTS SUBMITTED OR EXCHANGED, ANY TESTIMONY OR
OTHER ORAL SUBMISSIONS, AND ANY AWARDS) SHALL NOT BE DISCLOSED BEYOND THE
TRIBUNAL, THE ICC, THE PARTIES, THEIR COUNSEL AND ANY PERSON NECESSARY TO THE
CONDUCT OF THE PROCEEDING, EXCEPT AS MAY BE LAWFULLY REQUIRED IN JUDICIAL
PROCEEDINGS RELATING TO THE ARBITRATION OR OTHERWISE, OR AS REQUIRED BY
APPLICABLE LAW.  THE DECISION OF THE TRIBUNAL SHALL BE FINAL, BINDING AND
ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY THE
TRIBUNAL MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE EVENT
THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION OF THE
TRIBUNAL REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT OF SUCH
AWARD, THE NON-COMPLYING PARTY SHALL BE LIABLE TO THE OTHER FOR ALL COSTS OF
SUCH LITIGATION INCLUDING ATTORNEYS’ FEES.  THE PARTIES MAY APPLY TO ANY COURT
OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS SECTION 5.7 FOR TEMPORARY OR
PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF, WITHOUT BREACH OF THIS SECTION 5.7
OR ABRIDGEMENT OF THE POWERS OF THE TRIBUNAL.  FOR THE PURPOSES OF OBTAINING
TEMPORARY OR PERMANENT INJUNCTIVE OR PRELIMINARY RELIEF AND WITHOUT ABRIDGEMENT
OF THE POWERS OF THE TRIBUNAL, THE PARTIES ELECT THE COURTS OF THE CITY OF SAO
PAULO, STATE OF SAO PAULO, WITH THE EXPRESS WAIVER OF ANY OTHER COURTS, NO
MATTER HOW PRIVILEGED THEY MAY BE.  EXCEPT FOR APPLICATIONS REGARDING
PRELIMINARY OR INJUNCTIVE RELIEF, NEITHER PARTY SHALL BE ENTITLED TO COMMENCE OR
MAINTAIN ANY ACTION IN ANY COURT OF LAW UPON ANY MATTER IN DISPUTE UNTIL SUCH
MATTER SHALL HAVE BEEN SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE DISPUTE
RESOLUTION AND ARBITRATION PROCEDURES IN THIS SECTION 5.7.  PROCESS MAY BE
SERVED ON EITHER PARTY IN THE MANNER SET FORTH IN THIS AGREEMENT OR BY SUCH
OTHER METHOD AUTHORIZED BY APPLICABLE LAW OR COURT RULE.


SECTION 5.8             ASSIGNMENT.  SUBJECT TO SECTION 2.3, THIS AGREEMENT MAY
NOT BE ASSIGNED BY OPERATION OF LAW OR OTHERWISE WITHOUT THE EXPRESS WRITTEN
CONSENT OF LSS AND THE COMPANY, AS THE CASE MAY BE (WHICH CONSENT MAY BE GRANTED
OR WITHHELD IN THE SOLE DISCRETION OF LSS AND THE COMPANY).


SECTION 5.9             GOVERNING LAW.  THIS AGREEMENT AND ALL OTHER MATTERS
RELATED TO OR ARISING FROM THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
EXCLUSIVELY IN ACCORDANCE WITH, THE LAWS OF BRAZIL.


SECTION 5.10           SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS
AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY
LAW OR PUBLIC POLICY, ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER
PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO
SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER IN
ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED AS ORIGINALLY
CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.

9


--------------------------------------------------------------------------------





 


SECTION 5.11           HEADINGS.  THE DESCRIPTIVE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


SECTION 5.12           AMENDMENT.  THIS AGREEMENT MAY ONLY BE AMENDED BY A
WRITTEN AGREEMENT EXECUTED BY BOTH PARTIES HERETO.


SECTION 5.13           LANGUAGE.  THIS AGREEMENT IS WRITTEN IN ENGLISH AND
PORTUGUESE AND THE TWO VERSIONS SHALL HAVE EQUAL VALIDITY.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE DIFFERENT LANGUAGE VERSIONS, THE ENGLISH LANGUAGE
VERSION SHALL PREVAIL.


SECTION 5.14           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives.

 

APOLO MECANICA E ESTRUTURAS S.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LONE STAR STEEL COMPANY, L.P.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SIGNATURE PAGE TO

LSS TRANSITION SERVICES AGREEMENT

 


--------------------------------------------------------------------------------


 

SCHEDULE I

Services

Consulting, Design, Equipment Selection and Advisory Services for the
Heat-Treating and Finishing Facilities of the Company

 


--------------------------------------------------------------------------------